July 16, 2014 Via EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: James Lopez, Branch Chief - Legal Re: Fuse Medical, LLC Current Reports on Form 8-K and Form 8-K/A Filed May 29, 2014 and May 30, 2014 File No.000-10093 Ladies and Gentlemen: Fuse Medical, Inc. (the “Company”) hereby advises the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) that the Company has received the Staff's letter dated July 1, 2014 (the “Comment Letter”), regarding the Commission's review of the Company's Current Reports on Form 8-K and Form 8-K/A.The Comment Letter requests that the Company respond within ten (10)business days from the date thereof, or inform the Staff of when the Company would provide a response.As discussed between the Staff and Travis Leach, the Company's outside counsel at Ballard Spahr LLP, the Company respectfully requests an additional extension until July 31, 2014 to respond to the Comment Letter.The Company is committed to responding to the Comment Letter promptly and intends to provide a response to the Staff no later than July 31, 2014. Should you have any questions regarding the request made herein, please do not hesitate to contact me at (817) 348-0010. Thank you very much for your courtesy and cooperation in this matter. Sincerely, /s/ D. Alan Meeker D. Alan Meeker Chief Executive Officer CC: Rauri Regan – Staff Attorney- Securities and Exchange Commission Travis J. Leach – Ballard Spahr LLP
